Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 21 reads “with respect to each” and should read “with respect to each other”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chenevert (US 7204073 B1).

Regarding Claim 15, Chenevert discloses a cutter housing assembly for a lawnmower comprising: 
a cutter housing (10) that includes a first cutting chamber (12) with a first discharge opening (see Fig. 2, a discharge opening is located between 96 and 42), and a further cutting chamber (13) with a further discharge opening (14); 
a primary plate (62) movably attached to the cutter housing and selectively movable between: 
a discharge mode (see Fig. 2) in which the primary plate is in a first position to provide a first gap associated with the first discharge opening, and (b) a mulch mode 
a secondary plate (61) movably attached to the cutter housing and selectively movable by the primary plate between: 
a discharge mode in which the secondary plate is in an initial position (see Fig. 2), and (b) a mulch mode (see Fig. 1) in which the secondary plate is in a final position different from the initial position when the primary plate moves between the discharge mode and the mulch mode; 
a first actuator (34) controllable by a user (the actuator can be operated by the user by handle 24) and connected to the primary plate such that a user can cause the primary plate to move from the discharge mode first position to the mulch mode second position; and
a rotation arm (see Fig. 3 below) connected to the first actuator (the rotation arm connects to the pivot 64, which connects to the actuator through the top of the cutter housing) and configured to ride along the primary plate to move the primary plate between the discharge mode and the mulch mode (plates 61 and 62 are slidably in contact between discharge and mulch modes).

    PNG
    media_image1.png
    853
    807
    media_image1.png
    Greyscale

Regarding Claim 17, Chenevert discloses the cutter housing assembly of claim 15, wherein the primary plate is slidably in contact with the secondary plate (see Fig. 1-3, the primary and secondary plates are in contact) to cause the first plate to move between the mulch mode and the discharge mode when the primary plate moves between the mulch mode and the discharge mode (when the primary plate moves, so does the secondary plate, see Fig. 1-3).




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chenevert (US 7204073 B1) as applied to claim 17 above, and further in view of Hill (US 5003757 A).

Regarding Claim 18, Chenevert discloses the cutter housing assembly of claim 17, further including: 
a plurality of blades (21, 22, 23) located in the cutter housing and each rotatable about a respective blade axis (see Fig. 1-2); 
a third plate (61) rotatably attached to the cutter housing and selectively rotatable between: 
a discharge mode (see Fig. 2) in which the third plate is in a first rotary position, and 
a mulch mode (see Fig. 1) in which the third plate is in a second rotary position different than the first rotary position.
Chenevert does not disclose a biasing structure connected between the third plate and the cutter housing. 
In the same field of endeavor, Hill discloses a spring (52) located between a deflector (14) and a mower deck (12) for the purpose of keeping the deflector in the maximum discharge position (col. 3, lines 56-58).  
It would be obvious to one of ordinary skill in in the art to combine a biasing spring as taught by Hill with the third plate and housing disclosed by Chenevert so that the plate is biased to the discharge position. 
Chenevert does not disclose wherein the primary, secondary, and third plates are curved. 
Thorman discloses a curved plate (130). 
It would be obvious to one of ordinary skill in the art to modify the primary, secondary, and third plates disclosed by Chenevert to be curved in the manner disclosed by Thorman, so that the cutting chambers are more cylindrically shaped. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chenevert (US 7204073 B1) in view of Thorman (US 9485911 B2).

Regarding Claim 19, Chenevert discloses a lawnmower comprising: 
a cutter housing (10) that includes a first cutting chamber (13) with a first blade (22) rotatable about a first blade axis, the first cutting chamber including a first discharge opening (Fig. 2, an opening is above baffle 96), and a second cutting chamber (12) with a second blade (21) rotatable about a second blade axis, the second cutting chamber including a second discharge opening (Fig. 2, an opening is above baffle 95) leading to the first cutting chamber; 
a first plate (62) pivotably attached to the cutter housing such that the first plate is rotatable towards and away from at least one of the first blade axis and second blade axis; 
a second plate (61) pivotably attached to the cutter housing such that the second plate is rotatable towards and away from the second blade axis, the first plate movable on the second plate, the first plate and second plate selectively rotatable between: 
a discharge mode (see Fig. 2) in which the first plate and second plate are positioned a first distance from at least one of the first blade axis and second blade axis, and (b) a mulch mode (see Fig. 1) in which the first plate and second plate are positioned a second distance less than the first distance from the at least one of the first blade axis and second blade axis; 

a first actuator (34) connected to at the first rotation arm and moving the first rotation arm on the first plate when actuated.
Chenevert does not disclose wherein the first and second plates are curved. 
In a similar convertible mower deck, Thorman discloses a curved plate (130). 
It would be obvious to one of ordinary skill in the art to modify the first and second plates disclosed by Chenevert to be curved in the manner disclosed by Thorman, so that the cutting chambers are cylindrically shaped as the path of rotation of the cutting blade. 
Regarding Claim 20, the combination discloses the lawnmower of claim 19, further comprising: 
a third plate (61) pivotably attached to the cutter housing such that the third plate is rotatable towards and away from the first blade axis, the third plate is selectively rotatable between the discharge mode and the mulch mode (see Fig. 1-2); and 
a second rotation arm pivotally attached to the cutter housing and movable along the third plate to cause the third plate to move between the discharge mode and the mulch mode; and
a second actuator (36) connected to the second rotation arm and moving the second rotation arm on the third plate when actuated, wherein 
each of the first curved plate and third plate define a concave surface facing towards the first blade axis and the second curved plate defines a concave surface facing toward the second blade axis (see Fig. 2, the cutting chambers are generally cylindrical).
Chenevert does not disclose wherein the third plate is curved. 
In a similar convertible mower deck, Thorman discloses a curved plate (130). 
It would be obvious to one of ordinary skill in the art to modify the third plate disclosed by Chenevert to be curved in the manner disclosed by Thorman, so that the cutting chambers are more cylindrically shaped. 

Allowable Subject Matter
Claims 1-14 allowed.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Regarding the argument the rotation arm disclosed by Chenevert does not teach the features of claim 15 due to a lack of relative motion between the rotation arm and the plate, the claims as they are currently written do not set forth details about the motion of the rotation arm in relation to the plate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/M.I.R./Examiner, Art Unit 3671